Citation Nr: 1139969	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as consequent to exposure to herbicides in service.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and T.B.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

These issues are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and a friend testified before the undersigned Veterans Law Judge in a videoconference hearing in May 2009.  A transcript of the proceeding is associated with the claims files.

In October 2009 the Board remanded the issues identified on the tile page for additional development.  The case now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  COPD is not etiologically related to active service, to include exposure to herbicides.

2.  Hypertension was not present until more than one year after discharge the Veteran's discharge from service and is not etiologically related to active service or to a service-connected disability.




CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.313 (2010).

2.  Hypertension was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed, and hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for COPD and hypertension.     The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case full notice, to include notice with respect to the disability-rating and effective-date elements of the claims, was provided to the Veteran by letter in December 2007, prior to the September 2008 rating decision on appeal.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes that service treatment records (STRs) and VA medical records have been associated with the claims folders, as well as treatment records from those non-VA medical providers identified by the Veteran has having relevant records.  Certain non-VA providers identified by the Veteran responded to the originating agency that records were not available, and the originating agency advised the Veteran in writing of such non-availability.  

The Veteran was provided with appropriate VA medical examinations regarding the claims herein decided; he has also been afforded a hearing before the Board in which he presented oral argument in support of his claim.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen, that secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  The revised § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Effective from August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add ischemic heart disease to those diseases presumably caused by exposure to an herbicide agent during active service.  However, a new Note 3 at the end of 38 C.F.R. § 3.309 reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." See 75 Fed. Reg. 53,202 (August 31, 2010).   

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for COPD

The Board notes at the outset that service personnel records show the Veteran served in the Republic of Vietnam from April 1969 to April 1970.  Exposure to herbicides is accordingly presumed.  38 C.F.R. § 3.307(a)(6)(iii).
 
STRs show no indication of respiratory symptoms in service.  In a self-reported Report of Medical History in April 1970, immediately prior to his separation from service, the Veteran specifically denied history of asthma, chronic cough or shortness of breath.  The corresponding Report of Medical Examination in April 1970 shows the lungs and chest were found to be normal on clinical examination.

The Veteran had a VA chest X-ray in April 2002, performed in support of an Agent Orange examination.  The impression was normal chest; the lungs were clear and the diaphragm and pleural spaces were within normal limits.  The Veteran's current VA problem list includes hyperlipidemia and essential hypertension but did not include any chronic respiratory disorder.

The files include a VA patient care technical (PCT) intake note in December 2002 in which the Veteran was asked to identify current maladies; the Veteran specifically denied having a current lung condition.

Treatment records from Carilion Giles Memorial Hospital show the Veteran was treated in December 2004 for diagnosed acute pharyngitis, acute tonsillitis and bacterial pneumonia.  The treatment report does not show prior medical history of respiratory symptoms. 

A VA primary care outpatient treatment note in February 2006 shows the Veteran presented complaining of wheezing at night.  He reported using Advair and Albuterol.  The clinical impression was possible recurrent bronchitis, acute versus chronic, versus COPD.
  
The Veteran had a VA PTSD examination in February 2006 in which the examiner noted a history of medical problems including gout, COPD, high cholesterol and hypertension.  Of interest, the examiner noted the Veteran had worked as a maintenance mechanic in a textile mill for 21 years.

A VA primary care follow-up note in March 2006 shows a clinical impression of possible chronic bronchitis, and VA computed tomography (CT) scan of the lungs in March 2006 confirmed an impression of asthmatic bronchitis.

A VA primary care note in October 2006 notes an impression of COPD, stable.  This impression was continued in April 2007, October 2007, June 2008, March 2009 and May 2009. 

The Veteran testified before the Board in May 2009 that he had worked in a motor pool during service and was accordingly exposed to industrial air pollution in service.  
 
The Veteran's representative has submitted an article from the American Journal of Respiratory and Critical Care Medicine ("Independent Effect of Depression and Anxiety on Chronic Obstructive Pulmonary Disease Exacerbations and Hospitalizations") asserting studies have shown an increased risk of COPD in patients with depressive and/or anxiety disorders.

The Veteran's representative has also submitted a copy of an August 1998 decision in which the Board remanded a case for addendum opinion by a medical examiner who had found the appellant's COPD was not caused by his exposure to Agent Orange; the Board found in that case that the examiner had not provided adequate rationale for that opinion.  

The Veteran had a VA medical examination in July 2010 in which he asserted he had a history of multiple bronchitis infections, constituting COPD that he felt was due to Agent Orange exposure in service.  He endorsed history of smoking from age 15 to age 33.  He also endorsed a post-service employment career that included many years of making yarn, with brief periods in which he was required to wear a dust respirator.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed chronic bronchitis unrelated to Agent Orange exposure, with associated COPD.

As rationale, the examiner stated there is no indication of the concentration of Agent Orange to which the Veteran was exposed or the length of time such exposure lasted.  Concentration of a substance and length of time exposure to that substance are critical to establishing causality.  Exposure to Agent Orange is accepted, but review of medical literature does not reveal definitive causality of COPD to Agent Orange exposure.  The Veteran had significant post-military risk factors for developing COPD including tobacco use and various occupational exposures that lead to respiratory conditions.  The Veteran's period of exposure post-military was much longer than his period of exposure during service.  Based on review of the claims files, physical examination of the Veteran, and review of medical literature regarding the effects of Agent Orange exposure on diagnosed COPD, the Veteran's COPD was not related to active service to include Agent Orange exposure. 

On review of the evidence above the Board notes the Veteran has been diagnosed with COPD.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, there is no competent evidence suggesting the presence of COPD until many years following the Veteran's discharge from service or that it is etiologically related to service.  As discussed above, a VA medical opinion states the Veteran's claimed COPD is not related to active service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board notes that, although COPD is not presumptively related to Agent Orange exposure under 38 C.F.R. § 3.309(e), a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  In this case, as explained above, competent and uncontroverted medical opinion states the Veteran's claimed COPD is not related to Agent Orange exposure and does not constitute evidence of direct causation under Combee.

The Veteran has submitted one medical treatise showing increased incidence of COPD in patients with depressive or anxiety disorders, thus suggesting a secondary relationship between the claimed COPD and his service-connected PTSD.  However, treatise evidence alone is usually too general and inconclusive to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case there is no competent medical evidence suggesting that the Veteran's COPD was caused or permanently worsened by the service-connected PTSD and the Veteran has not asserted such a relationship outside the one treatise article submitted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has considered the lay evidence including the Veteran's testimony before the Board, his correspondence to VA and his statements to medical providers and examiners.

The lay evidence offered by the Veteran essentially expresses his belief that his COPD is etiologically related to herbicide exposure.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the competent medical evidence of record weighs against the Veteran's claim.

Based on the evidence and analysis above, the Board finds the criteria for service connection for COPD are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service Connection for Hypertension

STRs do not show that the Veteran was found to have hypertension.  In a self-reported Report of Medical History in April 1970, immediately prior to his separation from service, the Veteran specifically denied a history of high or low blood pressure.  The corresponding Report of Medical Examination in April 1970 shows clinical impression of the heart and vascular system as "normal" and records current blood pressure of 132/90.

Treatment records from Carilion Health System dated in March 2000 show history of hypertension status post ocular surgery.  This is the earliest documentation of hypertension of record.  The Veteran's current blood pressure was 140/88.

The Veteran presented to the VA primary care clinic in December 2002 complaining of uncontrolled hypertension.  His blood pressure was 180/96.  The clinician noted an impression of primary hypertension and increased the dosage of the Veteran's medication.  Thereafter, the Veteran was followed by VA for medication management for his hypertension.

The Veteran had VA PTSD examinations in December 2004, February 2006, July 2007, September 2008 and July 2010.  The examiners noted hypertension as a comorbid medical problem but made no association between the Veteran's PTSD and his hypertension.

The Veteran testified before the Board in May 2009 that medical treatises have associated PTSD with increased risk of coronary artery disease.  Subsequently the Veteran's agent submitted articles from the American Heart Association ("Symptoms of anxiety and risk of coronary artery disease: the normative aging study") and Archives of General Psychiatry ("Prospective Study of Posttraumatic Stress Disorder Symptoms and Coronary Heart Disease in the Normative Aging Study").  These treatises generally assert studies have shown an increased incidence of coronary heart disease in patients with PTSD.

The Veteran had a VA diabetes mellitus examination in June 2009.  The examiner diagnosed diabetes mellitus (for which the Veteran was subsequently granted service connection as presumptive to Agent Orange exposure) but stated an opinion that hypertension was not a complication of diabetes.  The examiner explained that hypertension had been diagnosed many years prior to the onset of diabetes; also, there was no evidence of diabetic neuropathy.
  
The Veteran had a VA medical examination in July 2010 in which he reported history of hypertension with onset in 1975; he stated he became dizzy at work and was identified at that time as having high blood pressure.  Thereafter, he had taken hypertensive medications without significant interruption.  The examiner performed a clinical examination and noted observations in detail.  The examiner stated that cardiac examination revealed no evidence of current congestive heart failure or pulmonary hypertension, but diagnosis of hypertension had been previously established.

The examiner stated an opinion that the Veteran's hypertension was not related to active service or his PTSD.  The examiner noted the Veteran's blood pressure at the time of separation from service was not hypertensive, and there is no medical documentation of hypertension prior to 2002; accordingly, direct service connection could not be established.  In regard to secondary service connection, the Veteran's hypertension pre-dated his PTSD, and his hypertension did not fluctuate with his PTSD symptoms.  Also, review of treatment records did not show PTSD symptoms of such severity as to require significant mental health intervention.  Blood pressure readings were consistent with aging rather than emotional state, and showed no upward spikes to correspond with changes in emotional state.  
  
In review of the evidence above, the Board notes at the outset that hypertension was not shown in STRs and is not documented within the first year after discharge from service.  Further, the Veteran asserted to the VA examiner that his hypertension became manifest in 1975, five years after his discharge from service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the record does not show entitlement to presumptive direct service connection under 38 C.F.R. § 3.309(a).  Similarly, the evidence does not show continuous symptoms since service to warrant direct service connection under 38 C.F.R. § 3.303(b).

In regard to secondary service connection, competent and uncontroverted medical opinions state the Veteran's hypertension is not related to his service-connected PTSD or to his service-connected diabetes mellitus.  

The Veteran has submitted treatise articles asserting an increased risk of hypertension associated with PTSD.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the treatises provided by the Veteran are not accompanied by such medical opinion and are deemed to be less probative that the opinions of the VA examiners cited above.

In sum, the evidence shows that the Veteran has a current diagnosis of hypertension.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  In this case there is no such competent linkage, and in fact the competent evidence of record disproves such linkage.  The Board accordingly finds the criteria for service connection for hypertension are not met on either a direct or secondary basis.  Moreover, as discussed above, service connection is not warranted for the disability on a presumptive basis.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for COPD is denied.

Service connection for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


